DETAILED ACTION
Specification
The use of the trademarks including CORNING, MATRIGEL, BIOSEED-S, CELLSPRAY, ORCEL, and many, many more has been noted in this application.  See, e.g., Specification at pages 41 and 43.  Trademarks should be capitalized wherever they appear and be accompanied by generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  M.P.E.P. § 608.01(v).  Applicant is again reminded to review the entire application carefully and thoroughly to ensure that all trademarks contained therein are capitalized.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 56, and 58 are rejected under 35 U.S.C. § 103 as being unpatentable over Ingber et al. (U.S. Pat. Appl. Pub. No. 2014/0038279), cited in the International Search Report (ISR) and the Written Opinion of the International Searching Authority (WOISA), both mailed on 17 March 2017, and in the Information Disclosure Statements (IDS) filed on 01 June 2018 and 26 February 2019, either alone or in view of Cohen et al..
Regarding claim 16, Ingber et al. teach a microfluidic device comprising a gel chamber with a gel matrix and an open top region; a fluidic chamber with a first interface region formed between the gel chamber and the fluidic chamber; a membrane disposed at the first interface region, the membrane including a first side facing the gel chamber and a second side facing the fluidic chamber.  Ingber et al. also teach a cover that has chamber that substantially aligns with the gel chamber.  Ingber et al. at Figure 5 and paragraphs [0011], [0017], [0070] to [0073], [0089], and [0102].  While Ingber et al. do not that the cover is movable, making elements movable (i.e., separable and adjustable) would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04(V).
Assuming, arguendo, that making elements movable would not have been prima facie obvious to one of ordinary skill in the art, Cohen et al. teach a microfluidic device with a movable cover.  Cohen et al. at paragraph [0007].  It would have been prima facie obvious to one of ordinary skill in the art to modify the microfluidic device of Ingber et al. to include a moveable cover as taught by Cohen et al. because “solid samples formed in uncovered microtiter plate wells are easier to access and transport than the solids formed in the micro-fluidic systems.  Thus, there is a need for micro-fluidic systems that make it easier to access and transport products from the reaction chambers.”  Cohen et al. at paragraph [0006].
Regarding claim 19, the contents of the gel matrix depends on the intended use of the matrix.  However, the intended use of a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.  Moreover, Ingber et al. teach a wide variety of cells.  Ingber et al. at paragraphs [0012] to [0014], 
Regarding claims 56 and 58, the shape, orientation, location, and intended use of the cover and the gel chamber are either merely design choices that would have been prima facie .
Claim 59 is rejected under 35 U.S.C. § 103 as being unpatentable over Ingber et al. (U.S. Pat. Appl. Pub. No. 2014/0038279), cited in the ISR and the WOISA, both mailed on 17 March 2017, and in the IDSs filed on 01 June 2018 and 26 February 2019, either alone or in view of Cohen et al. (U.S. Pat. Appl. Pub. No. 2012/0195810), cited in the IDS filed on 01 June 2018, as applied to claims 16, 19, 56, and 58 supra, further in view of Quinn et al. (U.S. Pat. No. 7,807,453).
Regarding claim 59, while the gel matrix disposed in the gel chamber of Ingber et al. is clearly secured, Ingber et al. do not specifically teach that structural anchors are used to secure the gel matrix.  However, the use of structural anchors to secure gel matrix membranes is well known.  Quinn et al. at column 4, lines 34 to 46.  It would have been prima facie obvious to one of ordinary skill in the art to modify the microfluidic device of Ingber et al. either alone or in view of Cohen et al. to secure the gel matrix membrane with structural anchors as taught by Quinn et al. because it would provide an alternative manner in which to ensure that the membrane is held in place.  The simple substitution of one known securing means for another to obtain the predictable result of anchoring the membrane would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the American Invents Act (AIA ) as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) to 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . 
The USPTO website (www.uspto.gov/patent/patents-forms) contains terminal disclaimer forms, which may be used.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online and an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 19, 56, 58, and 59 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 31 to 39 of co-pending Levner et al. (U.S. Pat. Appl. No. 17/160,617).
The claims in the co-pending Levner et al. application are directed to a microfluidic device comprising inter alia an open-top cavity, a gel matrix, and a membrane.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in the co-pending Levner et al. application would render obvious the claims in the instant invention because all of the instantly claimed limitations are also claimed in the co-pending Levner et al. application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not, in fact, been patented.  Applicant’s comment that it “disagrees with this assertion” without providing any reason why, Amendment and Response to Non-Final Office Action filed on 25 June 2021 at page 7, is unpersuasive.  Thus, this rejection is maintained.
Response to Arguments
Applicant’s arguments filed on 25 June 2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the 
/Gautam Prakash/
Primary Examiner, Art Unit 1799